Case 2:16-cv-06599-JGB-FFM Document 90-12 Filed 08/31/20 Page 1 of 3 Page ID
                                 #:1202



  1
  2
  3
  4
  5
  6
  7
  8
  9
                                     UNITED STATES DISTRICT COURT
 10
                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12
      GUILLERMO ROBLES,                            Case No. 2:16-cv-06599
 13                                                Hon. Jesus G. Bernal
                        Plaintiff,
 14                                                [PROPOSED] ORDER GRANTING
               v.                                  DEFENDANT DOMINO’S PIZZA
 15                                                LLC’S MOTION TO COMPEL (1)
      DOMINO’S PIZZA LLC,                          RESPONSES TO REQUESTS FOR
 16                                                PRODUCTION; AND (2)
                        Defendant.                 RESPONSES TO
 17                                                INTERROGATORIES; REQUEST
                                                   FOR SANCTIONS
 18
                                                   Date: September 28, 2020
 19                                                Time: 9:00 a.m.
 20
 21                                                Trial Date:   December 8, 2020
 22
 23
 24
 25
 26
 27
 28
                                                                        Case No. 2:16-cv-06599
      SMRH:4824-9677-8953.1                                              [PROPOSED] ORDER
Case 2:16-cv-06599-JGB-FFM Document 90-12 Filed 08/31/20 Page 2 of 3 Page ID
                                 #:1203



  1            Defendant Domino’s Pizza LLC (“Defendant”) moved the Court for an Order
  2 compelling (1) responses to Requests for Production Nos. Nos. 18-23, 25, 26 and
  3 28; (2) responses to Interrogatories Nos. 1, 2, 7, 8, and 10; and (3) for sanctions
  4 (“Motion”). The Motion came on for hearing on September 28, 2020 at 9:00 a.m. in
  5 Courtroom Number 1 of the above-entitled Court located at 3470 Twelfth Street,
  6 Riverside, California 92501. After considering the papers, the evidence, and the
  7 arguments of counsel, the Court ORDERS as follows:
  8            Defendant’s Motion is GRANTED and the Court makes the following
  9 orders:
 10            (1) Plaintiff’s objections to Defendant’s Requests for Production Nos. 18
 11 through 23, 25, 26, and 28 are OVERRULED. Plaintiff shall respond to
 12 Defendant’s Requests for Production, and produce the documents and things
 13 requested therein, within 15 days;
 14            (2) Plaintiff’s objections to Defendant’s Interrogatories Nos. 1, 2, 7, 8, and
 15 10 are OVERRULED. Plaintiff shall respond to Interrogatories, and request the
 16 specific information sought therein as outlined below, within 15 days;
 17                     (a) Plaintiff shall list the specific webpages visited;
 18                     (b) For each webpage visited, Plaintiff shall include:
 19                           (i) the date he visited the webpage;
 20                           (ii) specific barriers Plaintiff contends exist on that webpage
 21 and/or are not usable to a visually-impaired individual;
 22                           (iii) each feature Plaintiff contends violates disability access
 23 laws;
 24                           (iv) who was with him when he visited the webpage;
 25                           (v) specific injunctive relief sought; and
 26                           (vi) why each violation, including specific webpages and
 27 features, entitles him to statutory damages.
 28

                                                     -1-                          Case No. 2:16-cv-06599
      SMRH:4824-9677-8953.1                                                        [PROPOSED] ORDER
Case 2:16-cv-06599-JGB-FFM Document 90-12 Filed 08/31/20 Page 3 of 3 Page ID
                                 #:1204



  1            (3) Plaintiff and/or Plaintiff’s counsel is to pay Defendant monetary sanctions
  2 in the amount of $___________________; and
  3            (4) Given that four of the five factors weigh in favor of imposing terminating
  4 sanctions, the Court finds that a terminating sanction in favor of Defendant, and as
  5 to Plaintiff’s mobile application claims, is warranted. Accordingly, Plaintiff’s
  6 causes of action (2) Violation of the Americans with Disability Act of 1990
  7 [Domino’s Mobile App] and (4) Violation of the Unruh Civil Rights Act [Domino’s
  8 Mobile App] are DISMISSED WITH PREJUDICE.
  9                     IT IS SO ORDERED.
 10 DATED: ____________, 20__
 11
 12
                                               JUDGE JESUS G. BERNAL
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -2-                        Case No. 2:16-cv-06599
      SMRH:4824-9677-8953.1                                                  [PROPOSED] ORDER
